Citation Nr: 0006038	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-20 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic low back 
disability.

2.  Entitlement to service connection for bruxism.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for heart disease 
manifested by chest pain.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for prostatitis.

9.  Entitlement to an increased (compensable) rating for 
right shoulder disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in May 1994, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  
A hearing was held before a VA hearing officer in July 1996 
in Cincinnati, Ohio, and the hearing officer's decision was 
entered in December 1996.  Thereafter, the veteran's file was 
transferred to the VA Regional Office (RO) in Detroit, 
Michigan.

The first eight issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page, that pertaining to the veteran's claim for an 
increased rating for his service-connected right shoulder 
disability, will be addressed in a remand appearing at the 
end of the decision. 


FINDINGS OF FACT

1.  Chronic low back pain, initially assessed subsequent to 
service, is traceable to peacetime service.  

2.  Bruxism was first shown during peacetime service.  

3.  Presently shown chronic sinusitis is traceable to 
peacetime service.

4.  Patello-femoral syndrome involving the right knee was 
first shown during peacetime service.

5.  The claims for service connection for bronchitis, heart 
disease manifested by chest pain, hypertension and 
prostatitis are, in each instance, not plausible.


CONCLUSIONS OF LAW

1.  Chronic low back pain was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  

2.  Bruxism was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991).

3.  Chronic sinusitis was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991).

4.  Patello-femoral syndrome of the right knee was incurred 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991).  

5.  The claims for service connection for bronchitis, heart 
disease manifested by chest pain, hypertension and 
prostatitis are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that issues I-IV are, in each instance, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each of these related claims is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).


I.  Chronic Low Back Disability

Under the law, service connection may be granted for 
disability which was either incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

The veteran asserts that he experienced low back pain on a 
number of occasions in service, including in conjunction with 
his participation in athletics.  He contends, in essence, 
that he presently has chronic low back pain of service 
origin.  In this regard, service medical records reflect that 
in October 1986 the veteran was assessed as having apparently 
exertion-occasioned acute lumbar strain, then resolving.  In 
April 1989 the veteran presented with a complaint of having 
experienced low back pain since his participation in a 
racquetball game three weeks earlier; the assessment, 
following physical examination, was mechanical low back pain.  
The veteran is also shown to have experienced low back pain 
in service on several other occasions, including in November 
1992.  Subsequent to service, the veteran was noted to 
experience low back pain on two separate examinations 
afforded him by VA in January 1995.  Most recently, in 
conjunction with an examination afforded the veteran at a 
military facility in September 1996, he was assessed as 
having low back pain of chronic derivation.

In considering the veteran's claim for service connection for 
low back disability, the Board cannot overlook that, within 
an approximately ten-year duration dating from the mid-
1980's, the veteran was seen for low back pain fairly 
frequently.  While he was apparently never assessed as having 
chronic low back pain while yet in service, the Board is of 
the view that the chronic low back pain with which he was 
assessed in 1996, only two years after his separation form 
service, cannot, in accordance with the pertinent aspect of 
38 C.F.R. § 3.303(b), be clinically dissociated from the low 
back pain for which he was seen in service.  Therefore, 
service connection for chronic low back pain is granted.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).  

II.  Bruxism

The veteran asserts that he was given a device in service in 
response to his habit of gnashing his teeth.  He contends, in 
essence, that he has bruxism which is of service origin.  In 
this regard, service dental evidence dated in March 1984 
reflects that the veteran was fitted for a "night guard", 
apparently to ameliorate the effects of nocturnal teeth 
grinding.  Subsequent to service, a December 1996 statement 
from a non-VA dentist, T. J. Holtmann, D.D.S., indicates that 
the veteran was given an "appliance" to neutralize the 
damaging effects of his bruxism habit.  Given the foregoing, 
and because it is clear that the veteran's habit of 
gnashing/grinding his teeth began in service, the Board 
concludes that his bruxism originated in service.  Service 
connection for bruxism is, therefore, granted.  38 U.S.C.A. § 
1131. 

III.  Sinusitis

The veteran asserts that he experienced sinusitis on multiple 
occasions in service.  He contends, in substance, that he 
presently has chronic sinusitis which is of service origin.  
In this regard, service medical records reflect that the 
veteran was assessed as having sinusitis on several 
occasions, including in December 1988 and in September 1989.  
In November 1989, he was assessed as having questionable 
sinusitis.  Subsequent to service, when he was examined by VA 
in January 1995, the veteran indicated that he had 
experienced sinusitis in the past, though it was not then 
problematic.  The pertinent examination assessment implicated 
chronic sinusitis by history, then resolved.  Most recently, 
a report pertaining to treatment rendered the veteran under 
non-VA auspices in February 1996 reflects an assessment of 
sinusitis.

In considering the veteran's claim for service connection for 
sinusitis, the Board observes that, though his sinusitis was 
apparently quiescent at that time, the related assessment on 
the occasion of his above-cited January 1995 VA examination 
implicated sinusitis of chronic derivation.  His sinusitis 
had apparently again become problematic in 1996.  Viewing the 
foregoing post service evidence in conjunction with service 
evidence documenting assessed sinusitis on several occasions, 
the Board is satisfied that the veteran has chronic sinusitis 
of service origin.  Accordingly, service connection for 
sinusitis is granted.  38 U.S.C.A. § 1131.

IV.  Right Knee Disability

The veteran asserts that he experienced right knee problems 
on a number of occasions in service.  He contends, in 
substance, that he presently has chronic right knee 
disablement which is of service origin.  In this regard, 
service medical records reflect that the veteran was seen in 
October 1991 in response to "ach[ing]" involving his right 
knee.  The assessment, following physical examination, was 
patello-femoral syndrome (PFS) involving the right knee.  In 
November 1993, the veteran was given Motrin to combat knee 
pain.  Subsequent to service, when he was examined by VA in 
January 1995, the veteran complained of experiencing right 
knee pain, accompanied by morning stiffness.  The related 
examination diagnosis, following physical examination, was 
right knee PFS, then resolved though symptomatic during 
mornings.

In considering the veteran's claim for service connection for 
right knee disability, the Board is of the opinion that the 
problems, including morning stiffness, that the veteran 
experiences due to his assessed right knee PFS are sufficient 
to infer that his PFS is of chronic derivation.  Given such 
consideration, and since right knee PFS was initially shown 
in service, the Board is of the opinion that service 
connection for right knee PFS is in order.  Accordingly, such 
benefit is granted.  38 U.S.C.A. § 1131. 

(Issues V-VIII)

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues V through VIII is whether he has 
presented, with respect to each disability, evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that his claims for service connection 
for the disabilities included in issues V through VIII are, 
in any instance, well grounded.

V.  Bronchitis

The veteran asserts that he was assessed as having bronchitis 
on a number of occasions in service.  He contends, in 
essence, that he presently has chronic bronchitis which is of 
service origin.  In this regard, service medical records 
reflect that the veteran was assessed as having bronchitis on 
occasions including July 1984, October 1985 and August 1992.  
Subsequent to service, when he was examined by VA in January 
1995, he indicated that he had experienced frequent episodes 
of bronchitis in the past, though he was not then 
experiencing bronchitis.  However, bronchitis of chronic 
derivation, even by history, was not assessed on the January 
1995 examination and the remainder of the record is similarly 
negative for such diagnosis.  Given such consideration, and 
since the presence of chronic disability or pathology is 
prerequisite to any notion of granting service connection 
therefor, see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Board concludes that a plausible claim for 
service connection for bronchitis has not been presented.  
Such claim is, therefore, as was determined by the RO, not 
well grounded.  38 U.S.C.A. § 5107(a).  


VI.  Heart Disease Manifested by Chest Pain

The veteran asserts that he experienced chest pain on several 
occasions during service.  He indicates that a stress test 
administered him subsequent to service revealed "ischemia" 
and that such condition "explain[s]" the chest pain he 
experienced in service.  He contends, in substance, that he 
presently has ischemic heart disease, which was manifested by 
chest pain in service, which is of service origin.  In this 
regard, service medical records reflect that the veteran 
experienced chest pain on several occasions in service, 
including in February 1977 and again in June 1993.  A stress 
test administered the veteran in 1992 was interpreted as 
being negative "for ischemic changes".  Subsequent to 
service, when he was examined by VA in January 1995, the 
veteran alluded to having experienced left-sided chest pain 
in service; there was no pertinent examination assessment.  
Thereafter, when he was seen at a military facility in April 
1997, the veteran was assessed as having atypical chest pain.  
Owing to concern that the veteran was at risk for coronary 
artery disease, it was recommended that he undergo a stress 
test.  In July 1998, the  veteran underwent such test, the 
impression on which implicated "minimal ischemia".

In considering the veteran's claim for service connection for 
heart disease manifested by chest pain, the Board is 
constrained to point out that service medical records are 
negative for any assessment of heart disease.  While early 
ischemic heart disease was apparently initially shown in May 
1997, this is several years after his separation from 
service.  The latter consideration, in turn, precludes any 
notion of according the veteran service connection for such 
heart disease on a presumptive basis.  See 38 U.S.C.A. §§ 
1112, 1131 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
There is, in addition, no evidence otherwise relating the 
veteran's presently assessed heart disease to service.  In 
view of the foregoing, then, a plausible claim for service 
connection for heart disease manifested by chest pain is not 
presented and, therefore, such claim, as was determined by 
the RO, is not well grounded.  38 U.S.C.A. § 5107(a).  


VII.  Hypertension

The veteran asserts that he experienced elevated blood 
pressure on multiple occasions in service.  He contends, in 
essence, that he presently has hypertension of service 
origin.  In this regard, service medical records reflect 
blood pressure readings including 120/90 (in March 1980) and 
120/100 (in April 1991).  One report, of uncertain date, 
reflects that the veteran was receiving "treatment for 
control of hypertension".  Subsequent to service, when the 
veteran was examined by VA in January 1995, a blood pressure 
reading of 114/76 was recorded; hypertension was not 
assessed.  Most recently, as the apparently latest item of 
clinical evidence of record, a report pertaining to the 
veteran's presentation at a military facility in April 1997 
reflects a blood pressure reading of 130/70.  

In considering the veteran's claim for service connection for 
hypertension, the Board is constrained to point out that, 
notwithstanding the facial reference to 'hypertension' in 
service medical evidence, the veteran is not shown to have 
hypertension presently.  Without evidence documenting that he 
has hypertension currently, a plausible claim for service 
connection therefor is not presented.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Consequently, such claim, 
as was determined by the RO, is not well grounded.  
38 U.S.C.A. § 5107(a).

VIII.  Prostatitis

The veteran asserts that he experienced prostatitis on a 
number of occasions in service.  He contends, in essence, 
that he presently has chronic prostatitis which is of service 
origin.  In this regard, service medical records reflect that 
the veteran was assessed as having prostatitis on occasions 
including June 1993 and September 1993.  In December 1993, he 
was assessed as having "[p]robable chronic prostatitis".  
Subsequent to service, when he was examined by VA in January 
1995, the veteran indicated that he had a (as recorded by the 
examiner) "history of prostatitis" for which he was then 
under no treatment.  The pertinent examination assessment 
implicated "chronic prostatitis" by history, then resolved.  

In considering the veteran's claim for service connection for 
prostatitis, the Board is constrained to point out that, 
notwithstanding the December 1993 inservice assessment of 
'[p]robable chronic prostatitis', the post service record is 
negative for any episode of prostatitis and the veteran is 
not shown to have assessed chronic prostatitis currently.  
Given such consideration, and since a condition of chronic 
derivation is prerequisite to any consideration of awarding 
related service connection, see Brammer, supra, a plausible 
claim for service connection for prostatitis is not 
presented.  Therefore, such claim, as was determined by the 
RO, is not well grounded.  38 U.S.C.A. § 5107(a).  

In addition, as pertinent to each of the above-addressed 
latter four issues, the Board is of the opinion that its 
discussion above bearing on each issue is sufficient, as to 
each respective disability for which service connection is 
claimed, to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for chronic low back disability is 
granted.

Service connection for bruxism is granted.

Service connection for sinusitis is granted.

Service connection for right knee disability is granted.




Evidence of well grounded claims not having been submitted, 
the appeal for service connection for bronchitis, heart 
disease manifested by chest pain, hypertension and 
prostatitis is, in each instance, denied.


REMAND

Regarding his claim for an increased rating for right 
shoulder disability, which claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a), the veteran asserts that he is obliged 
"to guard against certain arm movements so" that his right 
shoulder will not dislocate.  He contends, in essence, that 
his service-connected right shoulder disability is more 
severely disabling than currently evaluated.  Such 
disability, for which service connection was established in 
1975, is rated in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5202 (1999).  Pursuant to Diagnostic Code 
5202, a 20 percent rating is warranted for malunion of the 
humerus representative of marked deformity.  However, the 
Board's perusal of the record reflects that X-ray examination 
of the veteran's right shoulder has not yet been accomplished 
in conjunction with his related increased rating claim.  
Therefore, the Board is of the view that pertinent 
examination by VA, to include related X-ray examination, must 
be performed before such increased rating issue is decided on 
appeal.  Further development to facilitate the accomplishment 
of the same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of his 
service-connected right shoulder 
disability.  The accomplishment of X-ray 
examination of the right shoulder is 
essential.  In addition, the VA 
orthopedist should determine whether the 
veteran's right shoulder disability is 
productive of weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional right upper extremity range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination; the examiner should, 
additionally, also address whether any 
pain of which the veteran may complain 
relative to his right shoulder could 
significantly limit related functional 
ability during flare-ups.  Any special 
diagnostic studies, in addition to the X-
ray examination requested above, deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the claim for an increased 
rating for right shoulder disability.

4.  If the lone remaining benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

